Title: From Thomas Jefferson to the County Lieutenants of Botetourt and Montgomery, 1 November 1780
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond Novr 1. 1780

The propositions of the Executive for raising in the counties of Botetourt, Washington and Montgomery, a corps of volunteers to proceed to the southern army having on account of some circumstances contained in them failed to induce the engagement of such a corps, they have put them into a form in which they hope they will be more successful. The necessity of vigorous exertions to repel the enemy to the seashores and thereby to prevent the necessity of disturbing the operations of husbandry in more interesting seasons, and the peculiar aptitude of the mode of warfare to which your people are habituated for effecting this desirable purpose, induce me to apply in the warmest terms to your well known zeal for the American Cause to use your most strenuous endeavours for promoting the object of the inclosed advice of Council, and thereby giving a decisive blow to the southern operations of our enemies. I shall be glad to hear from time to time of your successes and prospects, and am with great respect sir, Your most obedient humble servant,

Th: Jefferson


Nov. 11. 1780. P.S Shoud you find that the service will be promoted by sending on the men by company or companies to be regimented there, you will be pleased to do so. Since writing the above Colo. Campbell informs us he can not proceed shortly to the southward. The Lieutenant colonel and major may therefore suffice for the command till Colo. Campbell can come on.

